Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	Claim 1. 	(Currently Amended) A display device comprising: a substrate; and a display element layer disposed on the substrate and emitting light, the display element layer including: a first electrode electrically connected to a portion of a first light emitting element; a second electrode electrically connected to another portion of the first light emitting element; and at least one insulating structure disposed directly on both the first electrode and the second electrode and having a convex shape protruding from the substrate, wherein the first light emitting element is disposed in a space of the at least one insulating structure, and the space of the at least one insulating structure is an empty space.
2.	This application is in condition for allowance except for the presence of claims 11-20 directed to a non-elected group without traverse.  Accordingly, claims 11-20 have been cancelled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The amendment and the arguments filed on 7/27/22 have been considered and found persuasive.  
4.	The prior art, (U.S. PUBS No. 2012/0248469), teaches a display device comprising: a substrate; and a display element layer disposed on the substrate and emitting light, the display element layer including: a first electrode electrically connected to a portion of a first light emitting element; a second electrode electrically connected to another portion of the first light emitting element; and at least one insulating structure disposed directly on both the first electrode and the second electrode and having a convex shape protruding from the substrate, wherein the first light emitting element is disposed in a space of the at least one insulating structure, but is silent with respect to the above teachings in combination with the space of the at least one insulating structure is an empty space.
5. 	The prior art, (U.S. PUBS No. 2006/0226758), teaches a display device comprising: a
substrate: and a display element layer disposed on the substrate and emitting light, the display
element layer including: a first electrode electrically connected to a portion of a first light
emitting element; a second electrode electrically connected to another portion of the first light
emitting element; and at least one insulating structure disposed on the substrate having a convex
shape protruding from the substrate, wherein the first light emitting element is disposed in a
space of the at least one insulating structure, but is silent with respect to the above teachings in
combination with the at least one insulating structure includes a hole through which the space is
exposed to the outside of the at least one insulating structure.
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 3-10, and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        7/28/22